DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was held September 19, 2007, to consider Plaintiff's appeal. Plaintiff agreed to provide certain documentation to Defendant-Intervenor (Department). On December 11, 2007, the court issued an Order stating that Plaintiff shall withdraw his appeal or provide the requested information to Department by December 26, 2007, or the appeal would be dismissed. As of this date, Plaintiff has not contacted the court nor provided documentation *Page 2 
to Department. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _____ day of January 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on January15, 2008. The Court filed and entered this document on January 15,2008. *Page 1